Case 1:15-cv-14109-ADB Document 36 Filed 04/25/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
Vv. : Civil No. 15-cv-14109-ADB

JEHU HAND,

Defendant.

 

STATUS REPORT AS TO SETTLEMENT

Pursuant to the Court’s March 20, 2019, Order the Securities and Exchange Commission
(“SEC” or “Commission”) files this status report regarding the prospect of the parties resolving
this matter through settlement. As the Commission previously reported to the Court, there
appears to be a settlement in principle between the parties. Since the filing of a March 20, 2019,
Status Report, Mr. Hand and the SEC have exchanged correspondence attempting to reach final
agreement on the language of a Consent and a proposed Final Judgment that would be filed with
the Court. A telephone call between counsel for the Commission and Mr. Hand has been
confirmed by the Taft Correctional facility where Mr. Hand is incarcerated for Wednesday, May
1, 2019. Unless something unforeseen happens, that call will either confirm that final details of a
proposed settlement have been agreed upon, or that the parties are unable to reach agreement on

those final details.
Case 1:15-cv-14109-ADB Document 36 Filed 04/25/19 Page 2 of 2

The results of that call will be reported to the Court no later than May 2, 2019.

Respectfully submitted,

SECURITIES AND EXCHANGE COMM.

By its attorneys,

Dated: April 25, 2019 ‘s/f Martin F. Healey
Martin F. Healey (Mass Bar No. 227550)
Securities and Exchange Commission
33 Arch Street, 23rd Floor
Boston, Massachusetts 02110
Telephone: (617) 573-8952 (Healey direct)

E-mail: healeym@sec.gov

CERTIFICATE OF SERVICE

I certify that on April 25, 2019, I caused a copy of the foregoing document to be filed
through the ECF system and, accordingly, the document will be sent electronically to registered
participants as identified on the Notice of Electronic Filing (‘NEF’). As to defendant Jehu
Hand, the SEC served him via first class mail at the following address:

Jehu Hand

Register No. 06494-104
CI Taft

Post Office Box 7001
Taft CA 93268

/s// Martin F. Healey
Martin F. Healey
